 



Exhibit 10.7
EXECUTIVE EMPLOYMENT AGREEMENT
     This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as
of the 15th day of January, 2007 (the “Effective Date”) by and between HERCULES
OFFSHORE, INC., a Delaware corporation (the “Company”) and TERRY CARR (the
“Executive”).
     WHEREAS, the Company, after consultation with the Nominating, Governance
and Compensation Committee of the Board (the “NGC Committee”) and the Board of
Directors (the “Board”) has determined that it is advisable and in the best
interests of the Company and its stockholders to secure the employment and
dedication of the Executive, and to provide the Executive with compensation and
benefit arrangements which are competitive with those of other similarly
situated corporations;
     WHEREAS, the Company also believes it is imperative to diminish the
inevitable distraction of the Executive by virtue of the personal uncertainties
and risks created by a pending or threatened Change of Control (hereinafter
defined) and to encourage the Executive’s full attention and dedication to the
Company currently and in the event of any threatened or pending Change of
Control;
     WHEREAS, the Company desires to employ the Executive, and the Executive is
willing to accept such employment, all upon the terms and conditions set forth
herein;
     NOW, THEREFORE, in consideration of the premises, the terms and provisions
set forth herein, the mutual benefits to be gained by the performance thereof
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:
     1. Certain Definitions.
          (a) “Affiliate” shall have the meaning ascribed to such term under
Rule 12(b)-2 under the Securities Exchange Act of 1934 (the “Exchange Act”).
          (b) “Associate” shall mean, with reference to any Person, (i) any
corporation, firm, partnership, association, unincorporated organization or
other entity (other than the Company or a subsidiary of the Company) of which
such Person is an officer or general partner (or officer or general partner of a
general partner) or is, directly or indirectly, the beneficial owner of 10% or
more of any class of equity securities, (ii) any trust or other estate in which
such Person has a substantial beneficial interest or as to which such Person
serves as trustee or in a similar fiduciary capacity and (iii) any relative or
spouse of such Person, or any relative of such spouse, who has the same home as
such Person.
          (c) The “Employment Period” shall mean the period commencing on the
Effective Date and ending on February 28, 2008, unless extended pursuant to this
paragraph. If neither party shall provide written notice of termination at least
six months prior to the scheduled expiration of the then-current term of this
Agreement (each such date by which such notice must be

1 of 17



--------------------------------------------------------------------------------



 



provided, a “Renewal Date”), the Employment Period shall automatically be
extended for two additional years. Upon a Change of Control the Employment
Period shall be automatically extended to the third anniversary of the Change of
Control.
          (d) The term “group” is used as it is defined for purposes of the
Exchange Act.
          (e) “Person” means an individual, entity or group.
          (f) “Subsidiary” shall mean (i) in the case of a corporation, any
corporation of which the Company directly or indirectly owns shares representing
50% or more of the combined voting power of the shares of all classes or series
of capital stock of such corporation that have the right to vote generally on
matters submitted to a vote of the stockholders of such corporation and (ii) in
the case of a partnership or other business entity not organized as a
corporation, any such business entity of which the Company directly or
indirectly owns 50% or more of the voting, capital or profits interests (whether
in the form of partnership interests, membership interests or otherwise).
     2. Change of Control. For the purpose of this Agreement, a "Change of
Control” shall mean (i) the consummation of a reorganization, merger,
consolidation or other transaction, in any case, with respect to which Persons
who were stockholders (or members) of the Company immediately prior to such
reorganization, merger or consolidation do not, immediately thereafter, own
equity interests representing at least 51% of the total combined voting power of
the Company or the resulting reorganized, merged or consolidated entity, as
applicable, (ii) the sale, lease, transfer or other disposition of all or
substantially all of the assets of the Company and its Subsidiaries, taken as a
whole (other than to one or more Subsidiaries of the Company), or (iii) the
occurrence of (A) the consummation of a transaction or series of related
transactions in which the Company issues, as consideration for the acquisition
(through a merger, reorganization, stock purchase, asset purchase or otherwise)
of the assets or capital stock of an unaffiliated third party, equity in the
Company representing more than 35% of the outstanding equity of the Company
calculated as of the consummation of such transaction or transactions, in
conjunction with (B) a change in the composition of the Board, as a result of
which fewer than 50% of the incumbent directors are directors who had been
directors of the Company at the time of the approval by the Board of the
issuance of such equity in the Company.
     3. Employment Agreement. The Company hereby agrees to employ the Executive,
and the Executive hereby accepts employment with the Company in accordance with
the terms and conditions of this Agreement, for the Employment Period.
     4. Terms of Employment.
          (a) Position and Duties.
               (i) During the Employment Period, (A) the Executive’s position
(including status, offices, titles and reporting requirements), authority,
duties and responsibilities shall be (x) prior to a Change of Control, at least
commensurate in all material respects with the most significant of those held,
exercised and assigned at any time during the 90-day period immediately
preceding the later of the Effective Date or the most recent Renewal Date and
(y) upon and after a Change of Control, the Executive’s position shall be at
least commensurate in all respects (disregarding any change or changes that are
in the aggregate de minimis) with the most significant of those held, exercised
and assigned at any time during the 180-day period immediately preceding

2 of 17



--------------------------------------------------------------------------------



 



the Applicable Date and (B) the Executive’s services shall be performed at the
location where the Executive was employed immediately preceding the Applicable
Date or any office which is the headquarters of the Company and is less than 50
miles from such location. For purposes of this Agreement, “Applicable Date”
shall mean, at any time of determination, the latest to have occurred of the
Effective Date, the most recent Renewal Date, or any date on which a Change of
Control has occurred.
               (ii) During the Employment Period, and excluding any periods of
vacation and sick leave to which the Executive is entitled, the Executive agrees
to devote his full attention and time during normal business hours to the
business and affairs of the Company. During the Employment Period it shall not
be a violation of this Agreement for the Executive to (A) serve on corporate,
civic or charitable boards or committees, (B) deliver lectures, fulfill speaking
engagements or teach at educational institutions or (C) manage personal
investments, in each such case, so long as such activities do not significantly
interfere with the performance of the Executive’s responsibilities as an
employee of the Company in accordance with this Agreement; provided, however,
the Executive may not serve on the board of a publicly traded for profit
corporation or similar body of a publicly traded for profit business organized
in other than corporate form without the consent of the NGC Committee. It is
expressly understood and agreed that to the extent that any such activities have
been conducted by the Executive prior to the Applicable Date, the continued
conduct of such activities (or the conduct of activities similar in nature and
scope thereto) subsequent to the Applicable Date shall not thereafter be deemed
to interfere with the performance of the Executive’s responsibilities to the
Company.
          (b) Compensation.
               (i) Base Salary. During the Employment Period, the Executive
shall receive an annual base salary (“Annual Base Salary”) in the amount of
$270,000, which shall be paid on a monthly basis. During the Employment Period,
the Annual Base Salary shall be reviewed at least once in any fiscal year of the
Company and may be increased at any time and from time to time as shall be
substantially consistent with increases in base salary generally awarded in the
ordinary course of business to other executives of the Company and its
affiliated companies. As used in this Agreement, the term “affiliated companies”
shall include any company controlled by, controlling or under common control
with the Company.
               (ii) Annual Bonus. In addition to Annual Base Salary, the
Executive shall be awarded for any fiscal year ending during the Employment
Period, a bonus of up to 100% of Annual Base Salary (target of 50%) depending
upon meeting goals agreed upon with the Board. During the Employment Period, the
annual target bonus as a percentage of Annual Base Salary may be increased, but
not decreased, from time to time by the Board.
               (iii) Restricted Shares in Hercules Offshore, Inc. The Executive
shall be awarded 10,000 restricted shares of Hercules Offshore, Inc. stock which
shall vest over a three (3) year period. The Executive will also be eligible to
receive other forms of incentive compensation in the future, such as the
restricted stock as determined by the Board.
               (iv) Hiring Bonus. On the Effective Date of this Agreement, the
Executive shall receive a hiring bonus in the amount of $100,000.

3 of 17



--------------------------------------------------------------------------------



 



               (v) Incentive, Savings and Retirement Plans. During the
Employment Period, the Executive shall be entitled to participate in all
incentive, savings and retirement plans, practices, policies and programs
applicable generally to other executives of the Company and its affiliated
companies. Such plans, practices, policies and programs shall provide the
Executive with incentive opportunities (measured with respect to both regular
and special incentive opportunities, to the extent, if any, that such
distinction is applicable), savings opportunities and retirement benefit
opportunities, in each case, equal to such plans, practices, policies and
programs provided by the Company and its affiliated companies for similarly
situated senior executives of the Company and its affiliated companies.
               (vi) Welfare Benefit Plans. During the Employment Period, the
Executive and/or the Executive’s dependents, as the case may be, shall be
eligible for participation in and shall receive all benefits under welfare
benefit plans, practices, policies and programs provided by the Company and its
affiliated companies (including, without limitation, medical, prescription,
dental, disability, salary continuance, employee life, group life, accidental
death and travel accident insurance plans and programs) to the extent applicable
generally to similarly situated senior executives of the Company and its
affiliated companies. Such plans, practices, policies and programs shall provide
the Executive with benefits which are equal, in the aggregate, to such plans,
practices, policies and programs provided by the Company and its affiliated
companies for similarly situated senior executives of the Company and its
affiliate companies.
               (vii) Expenses. During the Employment Period, the Executive shall
be entitled to receive prompt reimbursement for all reasonable and documented
expenses incurred by the Executive in accordance with the policies, practices
and procedures of the Company and its affiliated companies in effect for
similarly situated senior executives of the Company and its affiliated
companies. All reimbursable expenses shall be appropriately documented in
reasonable detail by the Executive upon submission of any request for
reimbursement and in a format and manner consistent with the Company’s expense
reporting policy.
               (viii) Fringe Benefits. During the Employment Period, the
Executive shall be entitled to fringe benefits in accordance with the plans,
practices, programs and policies of the Company and its affiliated companies in
effect for similarly situated senior executives of the Company and its
affiliated companies.
               (ix) Vacation. During the Employment Period, the Executive shall
be entitled to four (4) weeks paid vacation per year, or such greater amount as
is afforded to similarly situated senior executives of the Company or its
affiliated companies.
               (x) Equity Awards. In addition to Annual Base Salary and annual
bonus, the Executive may be awarded an equity award at the discretion of the
Company for any fiscal year ending during the Employment Period.
     5. Termination of Employment.
          (a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may give to the Executive written

4 of 17



--------------------------------------------------------------------------------



 



notice in accordance with Section 15(c) of this Agreement of its intention to
terminate the Executive’s employment. In such event, the Executive’s employment
with the Company shall terminate effective on the 30th day after receipt of such
notice by the Executive (the “Disability Effective Date”), provided that, within
the 30 days after such receipt, the Executive shall not have returned to
full-time performance of the Executive’s duties. For purposes of this Agreement,
“Disability” shall mean the absence of the Executive from the Executive’s duties
with the Company on a full-time basis for 120 consecutive calendar days, and the
Executive (i) is unable to engage in any substantial gainful activity on behalf
of the Company by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months or (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan covering employees of the
Company. All determinations to be made with respect to clauses (i) and
(ii) above shall be made by a physician selected by the Company or its insurers
and acceptable to the Executive or the Executive’s legal representative (such
agreement as to acceptability not to be withheld unreasonably).
          (b) Cause. The Company may terminate the Executive’s employment during
the Employment Period for Cause. For purposes of this Agreement, “Cause” shall
mean (i) a material violation by the Executive of the Executive’s obligations
under Section 4(a) of this Agreement (other than as a result of incapacity due
to physical or mental illness) which is either willful and deliberate on the
Executive’s part or is committed in bad faith or without reasonable belief that
such violation is in the best interests of the Company (ii) the Executive’s
gross negligence in performance, or intentional non-performance (continuing for
10 days after receipt of written notice of need to cure from the Company), of
any of the Executive’s duties and responsibilities under this Agreement, or
reasonable instructions of the Board or the officer(s) of the Company to whom
the Executive reports within the scope of the Executive’s employment by the
Company, (iii) the Executive’s dishonesty, fraud or misconduct with respect to
the business or affairs of the Company, (iv) the Executive’s violation of the
Company’s drug policy or anti-harassment policy (v) the Executive’s violation of
the Company’s ethics policy which is willful or deliberate on the Executive’s
part or is committed in bad faith or (vi) the final and non-appealable
conviction by a court of competent jurisdiction of the Executive of a felony
involving moral turpitude or the entering of a guilty plea or a plea of nolo
contendere to such crime by the Executive.
          (c) Good Reason; Other Terminations. The Executive’s employment may be
terminated by the Executive (i) during the Employment Period for Good Reason, or
(ii) during the Employment Period other than for Good Reason.
For purposes of this Agreement, “Good Reason” shall mean:
               (i) the assignment to the Executive of any duties inconsistent
with the Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by Section
4(a) of this Agreement, or any other action by the Company which results in a
diminution in such position, authority, duties or responsibilities excluding for
this purpose an insubstantial or inadvertent action which is remedied by the
Company promptly after receipt of notice thereof given by the Executive;

5 of 17



--------------------------------------------------------------------------------



 



               (ii) any failure by the Company to comply with any of the
provisions of Section 4(b) of this Agreement, other than an insubstantial or
inadvertent failure which is remedied by the Company promptly after receipt of
notice thereof given by the Executive;
               (iii) the Company’s requiring the Executive to be based at any
office or location other than that described in Section 4(a)(i)(B) hereof;
               (iv) any purported termination by the Company of the Executive’s
employment otherwise than as expressly permitted by this Agreement; or
               (v) any failure by the Company to comply with and satisfy Section
14(c) of this Agreement.
               (vi) within a 24 month period following a Change of Control, any
failure to allow Executive to participate in bonus (in cash and/or property) and
equity compensation programs at a level at least equal to the participation
levels of similarly situated senior executives of the Company and its affiliated
companies.
               Notwithstanding anything herein to the contrary, the interim
assignment of Executive’s position, authority, duties, or responsibilities to
any Person while Executive is absent from his duties during any of the 120
business days set forth under the definition of Disability in Section 5(a) shall
not constitute a Good Reason for Executive to terminate his employment with the
Company.
               An extension of the Employment Period pursuant to Section 1(c)
will not, in itself, impair or render invalid or defective a Notice of
Termination given in connection with termination of employment for Good Reason
based on whole or in part on facts or circumstances occurring prior to the
extension.
          (d) Notice of Termination. Any termination by the Company for Cause,
or by the Executive for any reason (including without limitation Good Reason),
shall be communicated by Notice of Termination to the other party hereto given
in accordance with Section 15(c) of this Agreement. For purposes of this
Agreement, a “Notice of Termination” means a written notice which (i) indicates
the specific termination provision in this Agreement relied upon, (ii) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated and (iii) if the Date of Termination (as defined
below) is other than the date of receipt of such notice, specifies the
termination date (which date shall be not more than thirty days after the giving
of such notice). The failure by the Executive or the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Good Reason or Cause shall not waive any right of the Executive or the Company
hereunder or preclude the Executive or the Company from asserting such fact or
circumstance in enforcing the Executive’s or the Company’s right hereunder.
          (e) Date of Termination. “Date of Termination” means (i) if the
Executive’s employment is terminated by the Company for Cause, or by the
Executive for Good Reason, the date of receipt of the Notice of Termination or
any later date specified therein, as the case may be, (ii) if the Executive’s
employment is terminated by the Company other than for Cause, the Date of
Termination shall be the date on which the Company notifies the Executive of
such termination, (iii) if the Executive’s employment is terminated by reason of
death or Disability, the Date of

6 of 17



--------------------------------------------------------------------------------



 



Termination shall be the date of death of the Executive or the Disability
Effective Date, as the case may be, (iv) if the Executive’s employment is
terminated by the Executive other than for Good Reason, the date of the receipt
of the Notice of Termination or any later date specified therein, and (v) if the
Executive’s employment is terminated on account of the death of the Executive or
Executive’s Disability, the Date of Termination shall be the date of such death
or the Disability Effective Date, respectively.
     6. Obligations of the Company upon Termination and Upon Change of Control.
          (a) Prior to a Change of Control: Good Reason or Other than for Cause.
If, during the Employment Period, the Company shall terminate the Executive’s
employment other than for Cause, or the Executive shall terminate employment for
Good Reason:
               (i) the Company shall pay to the Executive, in a lump-sum in cash
within 30 days after the Date of Termination (unless other payment terms are
specified in this Section 6(a)(i)), the aggregate of the following amounts:
                    A. the sum of (1) the Executive’s Annual Base Salary through
the Date of Termination to the extent not theretofore paid, (2) any compensation
previously deferred by the Executive, to the extent permitted by the plan under
which such deferral was made (together with any accrued interest or earnings
thereon), and any accrued vacation pay, in each case to the extent not
theretofore paid (the sum of the amounts described in clauses (1) and (2) shall
be hereinafter referred to as the “Accrued Obligations”); and
                    B. the amount (such amount shall be hereinafter referred to
as the “Severance Amount”) equal to the sum of:
                         (1) one and one-half times the amount of the
Executive’s Annual Base Salary, and
                         (2) one and one-half times the bonus (as a percentage
of Annual Base Salary) described in Section 4(b)(ii) paid or payable in respect
of the most recently completed fiscal year of the Company or, if no such bonus
has been paid or is payable in respect of such year, any bonus described in
Section 4(b)(ii) paid or payable in respect of the next preceding fiscal year.
                              The Severance Amount shall be reduced by the
present value (determined as provided in Section 280G(d)(4) of the Internal
Revenue Code of 1986, as amended (the “Code”)) of any other amount of severance
relating to salary or bonus continuation to be received by the Executive upon
termination of employment of the Executive under any severance plan, severance
policy or severance arrangement of the Company. The amount payable under this
Section 6(a)(i)B shall be paid in a lump sum in cash on the first business day
after the six month anniversary of the Date of Termination; and
                    C. a separate sum equal to the amount of any earned but
unpaid bonus awarded to the Executive;
               (ii) for a period of the longer of 18 months from the Date of
Termination or the remaining term of the Employment Period, or such longer
period as any plan, program,

7 of 17



--------------------------------------------------------------------------------



 



practice or policy may provide, the Company shall continue benefits to the
Executive and/or the Executive’s dependents at least equal to those which would
have been provided to them in accordance with the plans, programs, practices and
policies described in Section 4(b)(iv) of this Agreement if the Executive’s
employment had not been terminated in accordance with the most favorable plans,
practices, programs or policies of the Company and its affiliated companies as
in effect and applicable generally to other executives and their dependents
during the 90-day period immediately preceding the Applicable Date, provided,
however, that if the Executive becomes reemployed with another employer and is
eligible to receive medical or other welfare benefits under another employer
provided plan, the medical and other welfare benefits described herein shall be
secondary to those provided under such other plan during such applicable period
of eligibility; and provided further, however, that with respect to health and
medical benefits, to the extent such coverage cannot be extended or provided,
the Company will pay during the period described above the applicable premium
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
associated with such benefits (such continuation of such benefits for the
applicable period herein set forth shall be hereinafter referred to as “Welfare
Benefit Continuation”); and
               (iii) to the extent not theretofore paid or provided, the Company
shall timely pay or provide to the Executive and/or the Executive’s dependents
any other amounts or benefits required to be paid or provided or which the
Executive and/or the Executive’s dependents is eligible to receive pursuant to
this Agreement and under any plan, program, policy or practice or contract or
agreement of the Company and its affiliated companies as in effect and
applicable generally to other executives and their dependents during the 90-day
period immediately preceding the Applicable Date (such other amounts and
benefits shall be hereinafter referred to as the “Other Benefits”).
          (b) Following a Change of Control: Good Reason or Other than for
Cause. If, during the Employment Period, the Company shall terminate the
Executive’s employment other than for Cause following a Change of Control, or
the Executive shall terminate employment for Good Reason following a Change of
Control, then the Company shall pay or provide to the Executive all the amounts
and benefits set forth in Section 6(a) above; provided however, that:
               (i) instead of the Severance Amount calculated pursuant to
Section 6(a)(i)(B) above, a Severance Amount equal to the product of:
                    (1) two and
                    (2) the sum of
                         (x) the Executive’s Annual Base Salary,
                         (y) the highest bonus (as a percentage of Annual Base
Salary) described in Section 4(b)(ii) paid or payable in respect of any of the
two most recently completed fiscal years of the Company. The Severance Amount
calculated under this Section shall be reduced (if applicable) and paid as set
forth in Section 6(a)(i)(b); and
               (ii) if the Date of Termination occurs within 24 months following
a Change of Control, then effective as of the Date of Termination, each and
every stock option, restricted stock award, restricted stock unit award and
other equity-based award and performance award that is outstanding as of the
Date of Termination shall immediately vest and/or become

8 of 17



--------------------------------------------------------------------------------



 



exercisable and any contractual restrictions on sale or transfer of any such
award (other than any such restriction arising by operation of law) shall
immediately terminate.
          (c) Death. If the Executive’s employment is terminated by reason of
the Executive’s death during the Employment Period, this Agreement shall
terminate without further obligations to the Executive’s legal representatives
under this Agreement, other than for (i) payment of Accrued Obligations (which
shall be paid to the Executive’s estate or beneficiary, as applicable, in a
lump-sum in cash within 30 days of the Date of Termination) and the timely
payment or provision of the Welfare Benefit Continuation and Other Benefits and
(ii) payment to the Executive’s estate or beneficiary, as applicable, in a
lump-sum in cash within 30 days of the Date of Termination of an amount equal to
the Severance Amount payable under Section 6(a)(i)(B).
          (d) Disability. If the Executive’s employment is terminated by reason
of the Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for
(i) payment of Accrued Obligations (which shall be paid to the Executive in a
lump-sum in cash within 30 days of the Date of Termination) and the timely
payment or provision of the Welfare Benefit Continuation and Other Benefits
(excluding, in each case, Disability Benefits (as defined below)), and
(ii) payment to the Executive in a lump-sum in cash within 30 days of the Date
of Termination of an amount equal to the greater of (A) the Severance Amount
under Section 6(a)(i)(B) and (B) the present value (determined as provided in
Section 280G(d)(4) of the Code) of any cash amount to be received by the
Executive as a disability benefit pursuant to the terms of any long term
disability plan, policy or arrangement of the Company and its affiliated
companies (“Disability Benefits"), but not including any proceeds of disability
insurance covering the Executive to the extent paid for on a contributory basis
by the Executive (which shall be paid in any event as an Other Benefit).
          (e) Cause; By the Executive Other than for Good Reason. If the
Executive’s employment shall be terminated for Cause during the Employment
Period or if the Executive terminates employment during the Employment Period,
excluding a termination for Good Reason, this Agreement shall terminate without
further obligations to the Executive other than the obligation (i) to pay to the
Executive his Annual Base Salary through the Date of Termination plus the amount
of any compensation previously deferred by the Executive, in each case to the
extent theretofore unpaid and (ii) provide any benefits required by applicable
law. Any deferred compensation payable pursuant to the terms of this Section
6(e) shall be paid in accordance with the terms and conditions, if any, of the
plan or arrangement under which such deferred compensation is due and, if the
plan or arrangement does not specify a date for payment, then on the first
business day after the six month anniversary of the Date of Termination.
          (f) Change of Control Benefit. Upon the occurrence of a Change of
Control, each and every stock option, restricted stock award, restricted stock
unit award and other equity-based award and performance award that is
outstanding as of the date of the occurrence of a Change of Control shall
immediately vest and/or become exercisable and any contractual restrictions on
sale or transfer of any such award (other than any such restriction arising by
operation of law) shall immediately terminate.
     7. Non-exclusivity of Rights. Except as provided in Section 6(a)(ii),
6(b)(iii), 6(c) and 6(d) of this Agreement, nothing in this Agreement shall
prevent or limit the Executive’s continuing or future participation in any plan,
program, policy or practice provided by the Company or any of

9 of 17



--------------------------------------------------------------------------------



 



its affiliated companies and for which the Executive may qualify, nor shall
anything herein limit or otherwise affect such rights as the Executive may have
under any contract or agreement with the Company or any of its affiliated
companies. Amounts which are vested benefits or which the Executive is otherwise
entitled to receive under any plan, policy, practice or program of or any
contract or agreement with the Company or any of its affiliated companies at or
subsequent to the Date of Termination shall be payable in accordance with such
plan, policy, practice or program or contract or agreement except as explicitly
modified by this Agreement.
     8. Full Settlement; Resolution of Disputes.
          (a) Except where the Executive’s employment is terminated by the
Company for Cause or is terminated by the Executive other than for Good Reason,
the Company’s obligation to make payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the Executive or others. In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement and, except as provided in Section 6(a)(ii),
6(b)(iii), 6(c) and 6(d) of this Agreement, such amounts shall not be reduced
whether or not the Executive obtains other employment. If there is any contest
by the Company concerning the Payments or benefits to be provided to the
Executive or his dependents hereunder whether through litigation, arbitration or
mediation, or with respect to the validity or enforceability of, or liability
under, any provision of this Agreement or any guarantee of performance thereof,
and the Executive or his spouse is the prevailing party, the Company agrees to
pay promptly upon conclusion of the contest all legal fees and expenses which
the Executive may reasonably have incurred.
          (b) If there shall be any dispute between the Company and the
Executive (i) in the event of any termination of the Executive’s employment by
the Company, whether such termination was for Cause, or (ii) in the event of any
termination of employment by the Executive, whether Good Reason existed, then,
unless and until there is a final, nonappealable judgment by a court of
competent jurisdiction declaring that such termination was for Cause or that
Good Reason did not exist, the Company shall pay all amounts, and provide all
benefits, to the Executive and/or the Executive’s family or other beneficiaries,
as the case may be, that the Company would be required to pay or provide
pursuant to Section 6(a) or 6(b) hereof as though such termination were by the
Company without Cause or by the Executive with Good Reason; provided, however,
that the Company shall not be required to pay any disputed amounts pursuant to
this paragraph except upon receipt of an undertaking (which need not be secured)
by or on behalf of the Executive to repay all such amounts to which the
Executive is ultimately adjudged by such court not to be entitled.
     9. Certain Additional Payments by the Company.
          (a) Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment or distribution by the Company to
or for the benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (including,
without limitation, payments or distributions made pursuant to any deferred
compensation or supplemental retirement plan), but determined without regard to
any additional payments required under this Section 9) (a “Payment”) would be
subject to the excise tax imposed by Section 4999 of the Code (or any successor
provision thereto), by reason of being

10 of 17



--------------------------------------------------------------------------------



 



considered “contingent on a change in ownership or control” of the Company,
within the meaning of Section 280G of the Code (or any successor provision
thereto), or any interest or penalties are incurred by the Executive with
respect to such excise tax (such tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), then
the Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by the Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
the Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments, it being understood and agreed, anything in this
Agreement to the contrary notwithstanding, that in no event shall the Executive
be entitled to any payment pursuant to this Section 9 other than in respect of
payments made pursuant to Section 6(b).
          (b) Subject to the provisions of Section 9(c), all determinations
required to be made under this Section 9, including whether and when any
Gross-Up Payment is required and the amount of such Gross-Up Payment and the
assumptions to be utilized in arriving at such determination, shall be made by
the Company’s then current independent public accountants (the “Accounting
Firm”) which shall provide detailed supporting calculations both to the Company
and the Executive within 15 business days of the receipt of notice from the
Executive that there has been a Payment, or such earlier time as is requested by
the Company. In the event that the Accounting Firm is serving as accountant or
auditor for the individual, entity or group effecting the Change of Control, the
Executive shall appoint another nationally recognized accounting firm to make
the determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder). All fees and expenses of the
Accounting Firm shall be borne solely by the Company. Any Gross-Up Payment, as
determined pursuant to this Section 9, shall be paid by the Company to the
Executive within five days of the receipt of the Accounting Firm’s
determination. The Accounting Firm shall furnish the Executive with a written
opinion that reporting the Excise Tax, or the failure to report the Excise Tax,
as applicable, on the Executive’s applicable federal income tax return in
accordance with the determination made by the Accounting Firm pursuant to this
Section 9(b) should not result in the imposition of a negligence or similar
penalty. Any determination by the Accounting Firm shall be binding upon the
Company and the Executive. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made (“Underpayment”), consistent
with the calculations required to be made hereunder. In the event that the
Company exhausts its remedies pursuant to Section 9(c) and the Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive.
          (c) The Executive shall notify the Company in writing of any claims by
the Internal Revenue Service that, if successful, would require the payment by
the Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which it gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies the Executive in

11 of 17



--------------------------------------------------------------------------------



 



writing prior to the expiration of such period that it desires to contest such
claim, the Executive shall:
               (i) give the Company any information reasonably requested by the
Company relating to such claim,
               (ii) take such action in connection with contesting such claim as
the Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company and reasonably acceptable to the
Executive,
               (iii) cooperate with the Company in good faith in order
effectively to contest such claim, and
               (iv) permit the Company to participate in any proceedings
relating to such claim;
               provided, however, that the Company shall bear and pay directly
all costs and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 9(c), the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Executive to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and the Executive agrees
to prosecute such contest to a determination before any administrative tribunal,
in a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs the
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to the Executive, on an interest-free basis and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties with respect thereto)
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and further provided that any extension of the statute
of limitations relating to payment of taxes for the taxable year of the
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Company’s control of
the contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.
          (d) If, after the receipt by the Executive of an amount advanced by
the Company pursuant to Section 9(c), the Executive becomes entitled to receive
any refund with respect to such claim, the Executive shall (subject to the
Company’s complying with the requirements of Section 9(c)) promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto). If, after the receipt by the Executive
of an amount advanced by the Company pursuant to Section 9(c), a determination
is made that the Executive shall not be entitled to any refund with respect to
such claim and the Company does not notify the Executive in writing of its
intent to contest such denial of refund prior to the expiration of 30 days after
such determination, then such advance shall be forgiven and shall not be
required to be repaid

12 of 17



--------------------------------------------------------------------------------



 



and the amount of such advance shall be offset, to the extent thereof, the
amount of Gross-Up Payment required to be paid.
     10. Confidential Information. The Executive shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to the Company or any of its affiliated companies,
and their respective businesses, which shall have been obtained by the Executive
during the Executive’s employment by the Company or any of its affiliated
companies and which shall not be or become public knowledge (other than by acts
by the Executive or representatives of the Executive in violation of this
Agreement). After termination of the Executive’s employment with the Company,
the Executive shall not, without the prior written consent of the Company or as
may otherwise be required by law or legal process, communicate or divulge any
such information, knowledge or data to anyone other than the Company and those
designated by it. In no event shall an asserted violation of the provisions of
this Section 10 constitute a basis for deferring or withholding any amounts
otherwise payable to the Executive under this Agreement.
     11. Non-Competition; No Solicitation.
          (a) The Executive recognizes that the Company’s willingness to enter
into this Agreement is based in material part on the Executive’s agreement to
the provisions of this Section 11, and that the Executive’s breach of the
provisions of this Section could materially damage the Company. The Company
shall provide confidential and trade secret information to the Executive
immediately upon execution of this Agreement and thereafter, and the Executive
agrees not to disclose or use such information for any reason other than the
Executive’s employment with Company without the express, prior, written consent
of Company. Therefore, in consideration of the Company’s promise to provide the
Executive with its confidential information and trade secrets, the Executive
agrees that he will not, during the period of the Executive’s employment by or
with the Company, and for a period of one year immediately following the
termination of the Executive’s employment with the Company under this Agreement
for any reason other than termination by the Executive for Good Reason (the
“Non-Compete Period”), for any reason whatsoever, directly or indirectly, for
himself or on behalf of or in conjunction with any other person, persons,
company, partnership, corporation, limited liability company or business of
whatever nature accept employment with, serve as an officer, director, member,
manager, agent or joint venturer of, be an owner, controlling stockholder or
partner of, act as a consultant to or contractor for, or otherwise actively
participate or assist any person, or compete against the Company or any of its
subsidiaries or affiliates, directly or indirectly, with or without
compensation, in the offshore drilling or liftboat businesses (or any other
business in which the Company or any of its subsidiaries or affiliates is then
engaged) in those states of the United States (including the state or federal
waters offshore such states), or in those countries in the world (and the
territorial waters thereof), where the business of the Company is engaged.
          (b) The Executive agrees that he shall not during the Non-Compete
Period, for any reason whatsoever, directly or indirectly, for himself or on
behalf of or in conjunction with any other person, persons, company,
partnership, corporation, limited liability company or business of whatever
nature induce or encourage any employee of the Company to terminate employment
with the Company or hire or offer employment to, or procure the making of an
offer of employment to, any employee of the Company or any of its subsidiaries
or affiliates who was so employed at any

13 of 17



--------------------------------------------------------------------------------



 



time during the 12 months prior to the date of termination of the Executives’
employment with the Company.
          (c) The Executive agrees that he shall not during the Non-Compete
Period, for any reason whatsoever, directly or indirectly, (i) team or join with
other employees of the Company who were employees of the Company or any of its
subsidiaries or affiliates during the 12 months prior to the date of termination
of the Executive’s employment with the Company in any business like or related
to the offshore drilling business or liftboat business (or any other business in
which the Company or any of its subsidiaries or affiliates is then engaged) or
(ii) cause, induce or encourage any customer of the Company or any of its
subsidiaries or affiliates to terminate or change adversely any business
relationship with the Company or any of its subsidiaries or affiliates.
          (d) Because of the difficulty of measuring economic losses to the
Company as a result of a breach of the foregoing covenants, and because of the
immediate and irreparable damage that could be caused to the Company for which
it would have no other adequate remedy, the Executive agrees that the foregoing
covenants may be enforced by the Company by injunctions, restraining orders and
other equitable actions, without showing any actual damage or that monetary
damages would not provide an adequate remedy and without any bond or other
security being required.
          (e) Executive agrees that the limitations set forth in this Section 11
on his rights to compete with the Company and its subsidiaries and affiliates
are reasonable and necessary in order to protect the goodwill, confidential
information and trade secrets, and other legitimate interests of the Company,
its subsidiaries and affiliates during the Non-Compete Period. Executive
specifically agrees that, in view of the nature of the current and proposed
business of the Company, the limitations as to period of time and geographic
area, as well as all other restrictions on his activities specified in
Section 11, are reasonable and necessary for the protection of the Company and
its subsidiaries and affiliates.
          (f) The covenants in this Section 11 are severable and separate, and
the unenforceability of any specific covenant shall not affect the provisions of
any other covenant. Moreover, in the event any court of competent jurisdiction
shall determine that the scope, time or territorial restrictions set forth in
this Section 11 are unreasonable and therefore unenforceable, then it is the
intention of the parties that such restrictions be enforced to the fullest
extent which the court deems reasonable, and this Agreement shall thereby be
reformed.
          (g) The Executive hereby agrees that the period during which the
agreements and covenants of the Executive made in this Section 11 shall be
effective shall be computed by excluding from such computation any time during
which the Executive is in violation of any provision of this Section 11.
     12. Return of Company Property. All records, designs, patents, business
plans, financial statements, manuals, memoranda, lists and other property
delivered to or compiled by the Executive by or on behalf of the Company, or any
of its affiliated companies or the representatives, vendors or customers thereof
that pertain to the business of the Company or any of its affiliated companies
shall be and remain the property of the Company or any such affiliated company,
as the case may be, and be subject at all times to the discretion and control
thereof. Likewise, all correspondence, reports, records, charts, advertising
materials and other similar data pertaining to

14 of 17



--------------------------------------------------------------------------------



 



the business, activities or future plans of the Company or its affiliated
companies that are collected or held by the Executive shall be delivered
promptly to the Company or its affiliated companies, as the case may be, without
request by such party, upon termination of the Executive’s employment, without
regard to the cause or reasons for such termination.
     13. Inventions. The Executive shall disclose promptly to the Company any
and all significant conceptions and ideas for inventions, improvements and
valuable discoveries, whether patentable or not, which are (a) conceived or made
by the Executive, solely or jointly with another, during the period of
employment or within one year thereafter, (b) directly related to the business
or activities of the Company or its affiliated companies, and (c) conceived by
the Executive as a result of the Executive’s employment by the Company.
Executive hereby assigns and agrees to assign all the Executive’s interests in
any such invention, improvement or valuable discovery to the Company or its
nominee. Whenever requested to do so by the Company, the Executive shall execute
any and all applications, assignments or other instruments that the Company
shall deem necessary to apply for and obtain Letters Patent of the United States
or any foreign country or to otherwise protect the Company’ interest in any such
invention, improvement or valuable discovery.
     14. Successors.
          (a) This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.
          (b) This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.
          (c) The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise. If a Business Combination is consummated that would have
resulted in a Change of Control but for the satisfaction of the conditions
specified in clauses (i), (ii) and (iii) of Section 2(c) and if the parent
corporation resulting from the Business Combination is other than the Company
(hereinafter a “New Parent”), then, as a condition to consummation of this
Business Combination, the New Parent shall be considered a successor for
purposes of this Section 14.
     15. Miscellaneous.
          (a) Unfunded Obligation. This Agreement shall be an unfunded
obligation of the Company.
          (b) Governing Law; Headings; Amendments. This Agreement shall be
governed by and construed in accordance with the laws of the State of Texas,
without reference to principles of conflict of laws. The captions of this
Agreement are not part of the provisions hereof and shall have no force or
effect. This Agreement may not be amended or modified otherwise than by (i) a

15 of 17



--------------------------------------------------------------------------------



 



written agreement executed by the parties hereto or their respective successors
and legal representatives, or (ii) as otherwise specified in Section 15(h)
below.
          (c) Notices. All notices and other communications hereunder shall be
in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

     
If to the Executive:
  Terry Carr
 
  10 W. Shady Lane
 
  Houston, TX 77063
 
   
If to the Company:
  Hercules Offshore, Inc.
 
  Attn: Chief Executive Officer and President
 
  11 Greenway Plaza, Suite 2950
 
  Houston, Texas 77046

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
          (d) Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.
          (e) Withholding. The Company may withhold from any amounts payable
under this Agreement such Federal, state or local taxes as shall be required to
be withheld pursuant to any applicable law or regulation.
          (f) Waivers. The Executive’s or the Company’s failure to insist upon
strict compliance with any provision hereof or any other provision of this
Agreement or the failure to assert any right the Executive or the Company may
have hereunder, including, without limitation, the right of the Executive to
terminate employment for Good Reason pursuant to Section 5(c)(i)-(vi) of this
Agreement, shall not be deemed to be a waiver of such provision or right or any
other provision or right of this Agreement.
          (g) Entire Agreement. This Agreement embodies the entire agreement and
understanding of the parties hereto, and supersedes all prior agreements or
understandings (whether written or oral) with respect to the subject matter
hereof.
          (h) 409A Compliance. Notwithstanding anything in this Agreement to the
contrary, if the Board determines, upon advice of counsel, that any provision of
this Agreement does not, in whole or in part, satisfy the requirements of
Section 409A of the Code, the Board, in its sole discretion, may unilaterally
modify this Agreement in such manner as it deems appropriate to comply with such
Code section and any regulations or guidance issued thereunder; provided, that
in making any such modifications, the Board shall seek to minimize any adverse
economic consequences to the Executive.
          (i) No Third Party Beneficiaries. Except as otherwise provided herein,
nothing contained herein shall confer upon any Person, or any representative or
beneficiary thereof, any rights or remedies under this Agreement.

16 of 17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand
and, pursuant to the authorization from its Board, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.

            EXECUTIVE
      /s/ Terrell L. Carr       TERRELL L. CARR              HERCULES OFFSHORE,
INC.
      By:   /s/ John T. Rynd         Name:   John T. Rynd        Title:   Senior
Vice President     

17 of 17